                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY, and                 )
CASTLEROCK RESOURCES, INC.,                    )
                                               )
               Plaintiffs,                     )
                                               )
v.                                             )     Case No. 18-cv-54-JED-JFJ
                                               )
BP AMERICA PRODUCTION                          )
COMPANY,                                       )
                                               )
               Defendant.                      )

               DEFENDANT’S RESPONSE TO PLAINTIFFS’SUR-REPLY
                           ON MOTION TO DISMISS

       Defendant BP America Production Company (“BP”) respectfully files this response to

the Plaintiffs’ Sur-Reply (Dkt. #58) and in support of its Motion to Dismiss.

                                       INTRODUCTION

       Most of Plaintiffs’ Sur-Reply is simply a longer narrative of the arguments it made in its

original response to BP’s Motion to Dismiss. BP will not respond to this narrative, nor to

Plaintiffs’ improper assertion that BP must deny their unfounded allegations in a motion on the

pleadings. BP has already answered and denied Plaintiffs’ allegations, and it will do so again

when appropriate.

       This response focuses only on Plaintiffs’ attempts to confuse the process by which BP is

obligated to provide certain unclaimed property to the non-party, non-class member State of

Oklahoma, who – as the allegations currently stand – is the only person currently entitled to

claim the Unclaimed Property (including interest, if any).

                                     THE UNIFORM ACT

       The Uniform Act is not a trick that somehow “allows” BP to avoid paying O&G

Proceeds (including interest) to the purported rightful owner. Rather, it is a state statute that
requires BP to remit those funds to the State when certain circumstances are met. After five

years, the statute deems the property held by BP that has remained unclaimed as “presumed

abandoned.” Okla. Stat. tit. 60 § 658(A). Each year, BP “shall . . . remit all proceeds accrued to

date” and these proceeds include “all interest, additions, and increments accrued to the account

of the owner.” Id. § 658(B). At that point, it is the State that has the entitlement to the funds and

the ability to determine the rightful owner, not BP nor anyone else.

        As for whether any interest is due with those payments, that is an issue that depends

greatly on the individual circumstances and is not something that can or should be determined

here. The important point is that once the property becomes presumed abandoned and BP is to

provide it to the State with “all interest,” it is the State that has the entitlement to that interest (if

any). And, while Plaintiffs’ take issue with the Attorney General Opinion on when interest is

due on unclaimed property, the State Treasurer would not and could not. As a state official, the

State Treasurer is bound by an Attorney General’s opinion unless and until it is found to be

inconsistent with a final determination of a court of competent jurisdiction. Branch Trucking Co.

v. State ex rel. Okla. Tax Comm’n, 1990 OK 41, 801 P.2d 686, 690. The State Treasurer,

therefore, would have to determine, “on a case-by-case basis,” 1989 OK AG 53, ¶20(3), 21 Okla.

Op. Att’y Gen. 63, whether interest was due according to the AG’s interpretation of the statute or

otherwise.

        Once the State has the Unclaimed Property, it is then the State’s entitlement to determine

who is the rightful owner after the claimant makes a proper claim for that property. (See Reply,

Dkt. #55, at 4-6.) As previously detailed, this is not just a simple matter of searching for an

individual name. Plaintiffs’ assertion that the “vast number of Owners for whom BP paid money

to the State without interest are known individuals” (Sur-Reply, Dkt. #58, at 4) is neither



                                                    2
consistent with any allegations in the Complaint, nor is it accurate. The Uniform Act requires

the report of presumed abandoned property to include the “name, if known, and last-known

address, if any, of each person appearing from the records . . . to be the owner of the property . . .

.” Okla. Stat. tit. 60, § 661(B)(1). In many instances, this would not be the name of the person

ultimately entitled to claim the property – it could be the deceased individual who died any

number of years ago without obvious heirs, the last person to hold clear record title on a

leasehold interest that has changed hands many times over the years, a small company that has

dissolved without notification to BP, a person who claims to own the property but cannot show

clear title, etc. This is why the State has the process it does for claiming, and proving that claim,

to unclaimed property.

                                PLAINTIFFS’ALLEGATIONS

       In light of the Uniform Act, Plaintiffs’ sparse factual allegations are insufficient to plead

that they, or any proposed new class member, suffered damages under the PRSA.

       Plaintiffs now seek to represent a class of persons “whose O&G Proceeds have been, or

during the pendency of this action will have been, paid over by Defendant to various state

agencies as unclaimed or abandoned property (‘Unclaimed Property’) without the payment of

statutory interest as prescribed by the [PRSA].” (1st Am. Compl., Dkt. #39, ¶ 16(2).) The

entirety of the allegations relating to the Unclaimed Property are as follows:

       “Based on information and belief, Plaintiffs further allege that Defendant does not
       make reasonable and consistent efforts to locate and pay O&G Proceeds to
       Owners. Instead, Defendant keeps the O&G Proceeds in Suspense Accounts or
       its general operating account and untimely pays the O&G Proceeds to various
       states as Unclaimed Property without also paying the statutory interest owed
       under the Act.” (Id. ¶ 30.)

       “In violation of the Act, when Defendant . . . paid O&G Proceeds to various states
       as Unclaimed Property, Defendant did not pay the interest owing on the Untimely
       Payments.” (Id. ¶ 45.)


                                                  3
       “Owners have no knowledge that Defendant has paid over to various states their
       O&G Proceeds with no payment of statutory interest earned pursuant to the Act.”
       (Id. ¶ 58.)

Plaintiffs make no factual allegations that would render the Uniform Act inapplicable.

       If Plaintiffs wanted to allege facts supporting a claim to the alleged underpayment of

Unclaimed Property (by omitting interest, if any), they would need to allege facts showing that

they were entitled to funds escheated to the State, they applied to the State and were determined

by the State to be the owner of the Unclaimed Property, the Unclaimed Property was underpaid,

and the release of liability in the statute does not apply. Plaintiffs have done none of this. Even

if any interest was supposed to be included, but omitted, from the Unclaimed Property, Plaintiffs

have pled no claim to it and no damages.

DATED December 11, 2018.                        Respectfully submitted,

                                               s/Susan E. Huntsman
                                               L. Mark Walker, OBA #10508
                                               Harvey D. Ellis, OBA #2694
                                               Micah L. Adkison, OBA #33107
                                               CROWE & DUNLEVY
                                               A PROFESSIONAL CORPORATION
                                               324 North Robinson Avenue, Suite 100
                                               Oklahoma City, Oklahoma 73102
                                               (405) 235-7700
                                               (405) 239-6651 (Facsimile)
                                               mark.walker@crowedunlevy.com
                                               harvey.ellis@crowedunlevy.com
                                               micah.adkison@crowedunlevy.com

                                                Susan E. Huntsman, OBA #18401
                                                CROWE & DUNLEVY
                                                A PROFESSIONAL CORPORATION
                                                500 Kennedy Building
                                                321 South Boston Avenue
                                                Tulsa, OK 74103-3313
                                                (918) 592-9800
                                                (918) 592-9801 (Facsimile)
                                                susan.huntsman@crowedunlevy.com


                                                4
                                               Mark D. Christiansen, OBA #1675
                                               MCAFEE & TAFT
                                               A PROFESSIONAL CORPORATION
                                               10th Floor, Two Leadership Square
                                               211 North Robinson Avenue
                                               Oklahoma City, Oklahoma 73102
                                               Telephone: (405) 552-2233
                                               Facsimile: (405) 228-7435
                                               mark.christiansen@mcafeetaft.com

                                               ATTORNEYS FOR DEFENDANT BP
                                               AMERICA PRODUCTION COMPANY


                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of December, 2018, I electronically transmitted
the attached document to the Court Clerk using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
ECF registrants (names only are sufficient):

Jeffrey John Angelovich                        Lisa Paulette Baldwin
Robert Norton Barnes                           Bradley Earl Beckworth
Michael Burrage                                Cody Lee Hill
Paula M Jantzen                                Emily Nash Kitch
Patranell Britten Lewis                        Andrew Gordon Pate
Jason Andrew Ryan                              Patrick Michael Ryan
Phillip Gardner Whaley                         Brooke Anne Churchman




                                               s/Susan E. Huntsman




                                                5
